Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on February 7, 2022. Claim 1-21 is pending. 

Response to Arguments
Applicant’s arguments on February 7, 2022 have been considered but are moot in the view of new ground of rejection. The double patenting rejection is maintained as Terminal Disclaimer has not been filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10635715.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application substantially recite the limitations of claims of the cited U.S Patent No. 10635715. The claim merely omits certain limitations. Even though the claims omit some limitations, that does not change the scope of the invention and would perform same functionality.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kent et al. (Pub. No. : US 20140207963 A1) in the view of Kumar et al. (Pub. No. : US 20130339595 A1)

As to clam 1 Kent teaches a method comprising: 
receiving, at a virtualized asset local provisioning server from a content client, interaction output over a local area network (LAN) generated based on user interaction with rendered content input representing a virtualized asset being exploited (Paragraphs [0020], [0038]: a first component is co-located on one device and a second component is located on a different device, the computer-readable medium 102 can include a wireless or wired back-end network or LAN. “exploiting" an asset can include interacting with content of the asset, viewing or displaying content of the asset or running or executing an application of or associated with the asset); 
determining from the interaction output, at the virtualized asset local provisioning server, a first portion of the virtualized asset that is not present at the content client (Paragraph [0040]: the asset streaming client 104 can continue to exploit an asset by receiving from an applicable system, such as the snapshot asset streaming system 106, additional portions of the asset that are not stored on or do not reside locally on the asset streaming client 104 but are possibly needed to continue exploiting the asset); 
determining if a first portion of said portions resides in local storage at the virtualized asset local provisioning server (Paragraph [0078]: If it is determined that an asset or portions of an asset are not stored locally on an asset streaming client, then the asset streaming abstraction engine 304 can instruct the asset download engine 312 to generate a request for an received the asset or portions of the asset from an asset provider system,); 
obtaining the first portion of the virtualized asset from a remote virtualized asset delivery system over a wide area network (WAN), wherein the obtaining includes sending a request to the remote virtualized asset delivery system (Paragraphs [0053], [0059], [0080]: if the asset streaming system 210 determines that a portion of an asset that is necessary to exploit level 2 of an asset that is determined to not reside locally on the asset streaming client 202, then the asset streaming system 210 can request the portions of the assets. In various implementations, the asset streaming system 210 can request and receive an asset or a portion of an asset from an applicable system for providing an asset or a portion of an asset);  
mapping, at the remote virtualized asset delivery system, the first portion of the virtualized asset to a physical location where the first portion of the virtualized asset resides (Paragraphs [0053], [0059], [0065], [0080]: portions of an asset can reside at locations external to the asset streaming client, and can be retrieved for the asset streaming client, as the asset streaming client needs the portions of the asset. Note that retrieving is synonymous with mapping);
retrieving the first portion of the virtualized asset based on the mapping (Paragraphs [0053], [0059], [0080]: the asset streaming system 210 can request and receive an asset or a portion of an asset from an applicable system for providing an asset or a portion of an asset);
sending, to the virtualized asset local provisioning server over the WAN, the first portion of the virtualized asset based on the mapping (Paragraphs [0053], [0059], [0065], [0080]: receive an asset or a portion of an asset from an applicable system).
providing, from the virtualized asset local provisioning server, the first portion of the virtualized asset to the content client (Paragraph [0086]: the asset streaming engine 514 functions to provide an asset snapshot to an asset streaming client. Depending upon implementation-specific or other considerations, the asset streaming engine 514 can provide an asset snapshot to an asset streaming client after receiving a request for an asset snapshot from the asset streaming client). 
Kent does not explicitly disclose but Kumar teaches alter a predetermined serial stream of portions of the virtualized asset to prioritize sending of the first portion of the virtualized asset if it is determined the first portion of the virtualized asset is absent from the local storage (paragraph [0026]: Responsive to the lookup, it can be determined at diamond 275 whether a hit has occurred, meaning that the requested data is present in the LLC. If not, control passes to block 280 where because of a miss in the LLC, the memory request transaction can be provided to a further portion of the memory hierarchy, namely a system memory. This transaction can be prioritized for access to the interconnect when going from the LLC to the system memory. At block 280 a memory controller of the uncore can prioritize this memory request transaction out to system memory to thus obtain the requested data ahead of other pending memory requests).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kent by adding above limitation as taught by Kumar to improve the system performance (Kumar, paragraph [0009]).

As to claim 2 Kent together with Kumar teaches a method according to claim 1. Kent teaches wherein the virtualized asset is a branching virtualized asset (paragraph [0018], fig. 1).

As to claim 3 Kent together with Kumar teaches a method according to claim 1. Kent teaches wherein the virtualized asset includes an operating system (paragraph [0032]).

As to claim 4 Kent together with Kumar teaches a method according to claim 1. Kent teaches wherein the request is stored in a request history at the remote virtualized asset delivery system, the request history being used to optimize a resource map of the remote virtualized asset delivery system (paragraphs [0043], [0080]).

As to claim 5 Kent together with Kumar teaches a method according to claim 1. Kent teaches mapping, at the remote virtualized asset delivery system, a second portion of the virtualized asset associated with the request for the first portion of the virtualized asset to a physical location where the second portion of the virtualized asset resides, retrieving the second portion of the virtualized asset based on the mapping, and sending, to the virtualized asset local provisioning server over the WAN, the second portion of the virtualized asset based on the mapping (paragraphs [0053], [0059], [0080]).

As to claim 6 Kent together with Kumar teaches a method according to claim 1. Kent teaches determining whether the content client or a user utilizing the content client has rights to access the virtualized asset, if it is determined the content client or the user utilizing the content client has rights to access the virtualized asset, providing content input for rendering at the content client (paragraph [0034]).

As to claim 7 Kent together with Kumar teaches a method according to claim 1. Kent teaches maintaining a server instance of the virtualized asset local provisioning server for use, at least in part, in exploiting the virtualized asset (paragraph [0041]).

As to claim 8 Kent together with Kumar teaches a method according to claim 1. Kent teaches predicting, by the remote virtualized asset delivery system, a second portion of the virtualized asset or another virtualized asset based on the first portion of the virtualized asset and sending the second portion of the virtualized asset or the other virtualized asset to the virtualized asset local provisioning server (paragraph [0065]).

As to claim 9 Kent together with Kumar teaches a method according to claim 1. Kent teaches predicting, by the remote virtualized asset delivery system using a server instance of the virtualized asset local provisioning server, a second portion of the virtualized asset or another virtualized asset based on the first portion of the virtualized asset and sending the second portion of the virtualized asset or the other virtualized asset to the virtualized asset local provisioning server (paragraph [0042], [0065], [0080]).

As to claim 10 Kent together with Kumar teaches a method according to claim 1. Kent teaches predicting a second portion of the virtualized asset based on the first portion of the virtualized asset and sending the second portion of the virtualized asset for generating new interaction output for the content client (paragraph [0066]).

As to claims 11-21, they have similar limitations as of claims 1-10 above. Hence, they are rejected under the same rational as of claims 1-10 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169